Citation Nr: 0321773	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-17 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an additional program of vocational 
rehabilitation training under the terms and conditions of 
Chapter 31, Title 38, United States Code.

(The issues of entitlement to service connection for chronic 
fatigue syndrome, a right knee disorder, a right foot 
disorder, and fusion of interphalangeal joints of the 2nd, 
3rd, and 4th toes bilaterally are the subjects of a separate 
decision by the Board.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
January 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the by the Vocational 
Rehabilitation and Counseling Psychologist (VR&C) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


REMAND

The Board, in the separate decision, granted the veteran's 
claim for service connection for chronic fatigue syndrome.  
The current evaluations of her service-connected disabilities 
may directly affect the outcome of the issue currently on 
appeal. Accordingly, the increased rating issues would be 
inextricably intertwined with the certified issue of 
entitlement to vocational rehabilitation under Chapter 31. 
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact 
that an issue is inextricably intertwined does not establish 
that the Board has jurisdiction of the issue, only that the 
Board cannot fairly proceed while there are outstanding 
matters that must be addressed.  

In addition, a review of the Statement of the Case shows that 
the veteran was not provided any additional laws or 
regulations with regard to her claim, such as those regarding 
rehabilitated status, 38 C.F.R. §§ 21.283, 21.284.

Under the circumstances of this case, wherein the RO has made 
no attempt to develop the claim, the appeal must be remanded. 
Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for a 
vocational rehabilitation assessment by a 
VA Counseling Psychologist.  The VA 
counseling psychologist should review 
pertinent information contained in the 
claims folder and vocational rehabilitation 
files.  Taking into consideration all 
pertinent law and regulations and all 
evidence of record to include the veteran's 
recent statement indicating that she is no 
longer able to be employed as a full-time 
nurse as well as her recent service-
connected disorders to include chronic 
fatigue syndrome, the counseling 
psychologist should address the veteran's 
claim with regard to the matter of an 
additional program of vocational 
rehabilitation. 

2.  If any action taken is adverse to the 
veteran, she and her representative should 
be furnished a Supplemental Statement of 
the Case that contains a summary of the 
relevant evidence and a citation and 
discussion of all of the applicable laws 
and regulations. She should also be 
afforded the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



